Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 1 of 14 PageID 447



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JANINE     BIELAWSKI,           an
individual,

             Plaintiff,

v.                                   Case No:   2:18-cv-758-FtM-29MRM

DAVIS   ROBERTS   BOELLER   &
RIFE,    P.A.,   a    Florida
professional association,

             Defendant.



                               OPINION AND ORDER

       This matter comes before the Court on the defendant’s Motion

for Summary Judgment (Doc. #30) filed on March 11, 2020. Plaintiff

filed a Response (Doc. #36) on April 17, 2020.                After being

directed to do so by the Court, defendant filed a Reply (Doc. #39)

on May 5, 2020.    For the reasons that follow, the motion is denied.

                                      I.

     A. Factual Background 1

       Defendant Davis Roberts Boeller & Rife, P.A. is a dental

practice located in Charlotte County, Florida.          (Doc. #1, ¶ 3;



       1
       The background facts are either undisputed or read in the
light most favorable to plaintiff as the nonmoving party. However,
these facts, accepted at the summary judgment stage of the
proceedings, may not be the “actual” facts of the case.        See
Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 925 n.3
(11th Cir. 2000).
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 2 of 14 PageID 448



Doc. #36, p. 3.)     Plaintiff Janine Bielawski is a certified dental

assistant who began working for defendant in October 2014.            (Doc.

#36, p. 3.)       Defendant’s practice consists of four physicians,

each of whom employs two dental assistants.         (Id.)    Plaintiff was

hired to work specifically for Dr. James Forester.           (Id.)

      In early 2016, plaintiff learned that Dr. Forester would be

retiring in the latter part of the year.           (Id.)    In January or

February 2016, Dr. Deanne Rife entered into negotiations with Dr.

Forester to purchase his practice.         (Id.)   Dr. Rife subsequently

purchased the practice and began working for defendant in October

2016.     (Id.)   Plaintiff believed she was being “sold” as part of

the practice to Dr. Rife.       (Id.)    Beginning in October 2016, Dr.

Rife became plaintiff’s supervisor.        (Doc. #36-1, p. 22.)

      Plaintiff learned she was pregnant in the summer of 2016 and

informed Tammy Clemens, defendant’s practice administrator, in

September 2016. 2    (Doc. #36, p. 3; Doc. #36-1, p. 22.)        Plaintiff

also told another employee, Lori Mayes, as well as Dr. Forester.

(Doc. #36, p. 4; Doc. #30-1, p. 30.)         Plaintiff does not know if

Dr. Rife was aware of her pregnancy when Dr. Rife began working


      2While plaintiff testified that she notified Clemens via a
letter “around August or September,” she also stated it was
“[r]ight after” her six-week doctor’s appointment. (Doc. #30-1,
p. 30.) The notification letter, which is undated, states that
plaintiff had gone to a doctor’s appointment on September 9, 2016.
(Id. p. 52.) Accordingly, the letter could not have been sent in
August.



                                     2
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 3 of 14 PageID 449



for    defendant,       but   believes   she     informed        Dr.   Rife    about    the

pregnancy.    (Doc. #36, p. 3.)          Because plaintiff wore scrubs while

working, her pregnancy was never obvious.                   (Id.)

       In December 2016, defendant hired a dental assistant named

Jessica Lee Eberly to work with Dr. Rife.                    (Id. p. 7.)            The two

had previously worked together at Dr. Rife’s prior dental practice.

(Id. p. 6.)    On January 6, 2017, when she was nearly seven months

pregnant, plaintiff called off from work.                   (Id. p. 7; Doc. #36-1,

p. 23.)     Later that day, Clemens called plaintiff to advise her

that Dr. Rife had made the decision to terminate her because Dr.

Rife    “wanted     a    change.”        (Doc.     #36,     p.    5.)         During    the

conversation, and all subsequent conversations between plaintiff

and    defendant’s        employees,     plaintiff’s         pregnancy        was      never

discussed except in reference to health insurance.                       (Id.)

   B. Procedural Background

       Following    her       termination,       plaintiff       filed    a    Charge    of

Discrimination with the Equal Employment Opportunity Commission

(“EEOC”), alleging she was terminated because of her pregnancy.

(Doc. #1, p. 2; Doc. #36-6. p. 95.)                       On September 24, 2018,

plaintiff received a notice from the EEOC informing her of her

right to sue.       (Doc. #1, p. 2; Doc. #1-1, p. 8.)

       On November 13, 2018, plaintiff filed her Complaint and Demand

for Jury Trial (Doc. #1), asserting the following two claims: (1)

pregnancy     discrimination           in       violation        of     the     Pregnancy



                                            3
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 4 of 14 PageID 450



Discrimination Act (“PDA”), and (2) pregnancy discrimination in

violation of the Florida Civil Rights Act (“FCRA”).                    (Id. ¶ 1.)

Defendant    filed    its   Answer   (Doc.   #10)   on   December      21,   2018,

generally    denying    plaintiff’s    allegations       and   asserting     seven

affirmative defenses.       (Id. pp. 1-4.)

      On March 11, 2020, defendant filed its Motion for Summary

Judgment, arguing that based on the uncontroverted facts, it was

entitled to judgment as a matter of law.                  (Doc. #30, p. 1.)

Plaintiff filed her Response (Doc. #36) on April 17, 2020, raising

several arguments as to why summary judgment was inappropriate.

After being directed to do so, defendant filed a Reply (Doc. #39)

on May 5, 2020.       The motion is now ripe for review.

                                      II.

      Summary   judgment     is    appropriate   only     when   the    Court   is

satisfied that “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).            “An issue of fact is ‘genuine’ if the

record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”         Hickson Corp. v. N. Crossarm Co.,

Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citation omitted).                  A

fact is “material” if it may affect the outcome of the suit under

governing law.       See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     “A court must decide ‘whether the evidence presents

a sufficient disagreement to require submission to a jury or



                                       4
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 5 of 14 PageID 451



whether it is so one-sided that one party must prevail as a matter

of law.’”    Hickson, 357 F.3d at 1260 (quoting Anderson, 477 U.S.

at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

nonmoving party.       Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir.

2010).      However,    “[i]f   reasonable     minds   might    differ   on    the

inferences arising from undisputed facts, then the court should

deny summary judgment.”           St. Charles Foods, Inc. v. America’s

Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999) (quoting

Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-

97 (11th Cir. 1983)).      “If a reasonable fact finder evaluating the

evidence could draw more than one inference from the facts, and if

that inference introduces a genuine issue of material fact, then

the court should not grant summary judgment.”                  Allen v. Bd. of

Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007).

                                        III.

   A. Legal Standards

      Plaintiff    alleges      defendant      intentionally     discriminated

against her by discharging her because she became pregnant, in

violation of the PDA and FCRA.           (Doc. #1, ¶¶ 23-29, 30-36.)          “The

PDA provides that the prohibition against sex-based employment

discrimination in § 703(a) of Title VII, 42 U.S.C. § 2000e-2(a),

applies    with   equal   force    to    discrimination   on     the   basis    of



                                         5
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 6 of 14 PageID 452



‘pregnancy, childbirth, or related medical conditions.’”                  Armindo

v. Padlocker, Inc., 209 F.3d 1319, 1320 (11th Cir. 2000) (quoting

42 U.S.C. § 2000e(k)).       The PDA also provides that “women affected

by pregnancy, childbirth, or related medical conditions shall be

treated the same for all employment-related purposes . . . as other

persons not so affected but similar in their ability or inability

to work.”     Id. (quoting 42 U.S.C. § 2000e(k)).                “The analysis

required for a pregnancy discrimination claim is the same type of

analysis used in other Title VII sex discrimination suits.”                     Id.

(citing Armstrong v. Flowers Hosp., Inc., 33 F.3d 1308, 1312-13

(11th Cir. 1994)). Additionally, because the FCRA is modeled after

Title VII, plaintiff’s claim under that statute is analyzed under

the same framework and does not require separate discussion.

Mohammed v. Jacksonville Hospitalists, P.A., 712 Fed. App’x 872,

877 n.4 (11th Cir. 2017); see also Delva v. Cont’l Grp., Inc., 137

So. 3d 371, 375-76 (Fla. 2014) (holding that the FCRA prohibits

pregnancy discrimination).

      “Under Title VII, a plaintiff may prevail on a claim by

showing   that     her   pregnancy   ‘was   a    motivating     factor’   for    an

employment decision.”        Holland v. Gee, 677 F.3d 1047, 1055 (11th

Cir. 2012) (citing 42 U.S.C. § 2000e-2(m)).                To prove this, a

plaintiff    may    offer   either   direct     evidence   or    circumstantial

evidence.    Id. (citation omitted).            “Direct evidence is evidence




                                       6
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 7 of 14 PageID 453



that, if believed, proves the existence of a fact without inference

or presumption.”     Id. (marks and citation omitted).

      In cases involving circumstantial evidence, the Court applies

the burden-shifting framework of McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).      Holland, 677 F.3d at 1055.        Under McDonnell

Douglas, the plaintiff must initially establish a prima facie case,

which generally consists of the following: (1) the plaintiff was

a member of a protected class, (2) she was qualified to do the

job, (3) she was subjected to an adverse employment action, and

(4) similarly situated employees outside of the protected class

were treated differently.           Id. (citation omitted).       Once the

plaintiff establishes a prima facie case of discrimination,

      the burden shifts to the employer to offer a legitimate,
      non-discriminatory reason for the employment action it
      took. The burden then shifts back to the plaintiff to
      demonstrate that the proffered reason was pretextual.
      The plaintiff can establish pretext by showing that the
      employer’s non-discriminatory reason should not be
      believed, or, when considering all the evidence, that it
      is more likely that the discriminatory reasons motivated
      the decision than the employer’s proffered reasons.

Lawver v. Hillcrest Hospice, Inc., 300 Fed. App’x 768, 772 (11th

Cir. 2008) (citations omitted).

      In moving for summary judgment, defendant argues plaintiff

has not asserted any direct evidence of discriminatory intent and,

therefore, she must rely on circumstantial evidence to prove her

case.     (Doc.   #30,   p.   9.)    Defendant   concedes    plaintiff   can

establish a prima facie case under McDonnell Douglas, but argues



                                      7
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 8 of 14 PageID 454



it   had   legitimate,   non-discriminatory      reasons   for   terminating

plaintiff’s employment.       (Id. pp. 12-13.)    Specifically, defendant

asserts    that   plaintiff    was   terminated    “not    because   of   her

pregnancy, but because of her inefficiencies and insufficiencies

as a dental assistant and because [Dr. Rife] wanted an assistant

she had previously worked efficiently with and with whom she was

comfortable.”     (Id. p. 13.)       In support of this, defendant has

submitted deposition testimony from Dr. Rife, as well as affidavits

from Clemens and two of defendant’s dentists.              (Doc. #30-1, pp.

53-71, 72-74, 76-77, 78-79.)

      In response, plaintiff argues (1) she has presented direct

evidence of discrimination, and therefore the McDonnell Douglas

test is inapplicable, and (2) even if it did apply, there is

sufficient evidence that defendant’s reasons are pretextual to

preclude summary judgment.        (Doc. #36, p. 9-20.)       In support of

both arguments, plaintiff has submitted the declaration of Vanessa

Sims, a dental assistant who worked for defendant from May 2013 to

November 2016.      (Doc. #36-2, p. 24.)       In the declaration, Sims

states the following:

      3. In November 2016, I decided to resign my employment
      with Davis Roberts Boeller & Rife, P.A. I am friends
      with Dr. Rife, who told me after Ms. Bielawski was
      terminated that she did not make the decision to
      terminate Ms. Bielawski and that she did not even know
      Ms. Bielawski was being terminated at all. Dr. Rife told
      me that it was Mrs. Clemens’ decision to terminate Ms.
      Bielawski and it was because Ms. Bielawski was pregnant.
      Dr. Rife told me that Ms. Clemens required her to go



                                      8
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 9 of 14 PageID 455



      along with a story that Dr. Rife did not like Ms.
      Bielawski and that she was not a “good fit,” to which
      Dr. Rife told me she disagreed with.

      4. I heard a great deal of discussion about needing to
      “get rid of Janine” specifically due to her pregnancy.
      The practice’s management said, “it doesn’t matter that
      she’s pregnant. You don’t have to have a reason to fire
      someone in Florida.” Additionally, management said “Good
      luck [to Janine] finding another job when she’s
      pregnant. What’s she gonna do, go on welfare?”

(Id. pp. 24-25.)

   B. Analysis

      Defendant’s    motion    is   premised    upon   its   assertion   that

because there is no direct evidence of discrimination, plaintiff

must rely upon circumstantial evidence and therefore the McDonnell

Douglas burden shifting framework applies.                Plaintiff in turn

argues   that    Sims’    declaration    constitutes   direct    evidence   of

discrimination,     and    therefore     the   McDonnel   Douglas   test    is

inapplicable.     As application of the test is inappropriate when a

plaintiff offers direct evidence of discrimination, E.E.O.C. v.

Alton Packaging Corp., 901 F.2d 920, 923 (11th Cir. 1990), the

Court first must determine whether Sims’ declaration constitutes

direct evidence of discrimination.

      “Direct evidence is evidence that establishes the existence

of discriminatory intent behind the employment decision without

any inference or presumption.”          Sipral v. Univ. of Miami, 509 Fed.

App’x 924, 926 (11th Cir. 2013) (citation omitted).             Such evidence

“relates to actions or statements of an employer reflecting a



                                        9
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 10 of 14 PageID 456



 discriminatory      or    retaliatory            attitude    correlating          to   the

 discrimination or retaliation complained of by the employee.”

 Carter v. Three Springs Residential Treatment, 132 F.3d 635, 641

 (11th Cir. 1998) (citation omitted).                   “[O]nly the most blatant

 remarks whose intent could mean nothing other than to discriminate

 on   the   basis   of    some    impermissible        factor    constitute         direct

 evidence of discrimination.”           Holland, 677 F.3d at 1055 (citation

 omitted).       “[R]emarks by non-decisionmakers or remarks unrelated

 to the decisionmaking process itself are not direct evidence of

 discrimination,” Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318,

 1330    (11th    Cir.    1998)    (citation        omitted),       and     neither     are

 “statements that are open to more than one interpretation,” Carter,

 132 F.3d at 642 (citations omitted).

        Defendant argues Sims’ declaration does not constitute direct

 evidence    because      it    does   not     attribute      any     of    the    alleged

 discrimination      to   any     of   the    decision       makers    of    defendant’s

 practice.       (Doc. #39, p. 3.)           The Court disagrees.            Sims states

 she heard discussion of terminating plaintiff’s employment because

 of her pregnancy, and then gives examples of statements made by

 the practice’s management that are derogatory of plaintiff and her

 pregnancy.       Drawing the inferences in favor of plaintiff, Sims’

 declaration      constitutes      discriminatory        statements         made   by   the

 decision makers of defendant’s practice. See Dixon v. The Hallmark

 Companies, Inc., 627 F.3d 849, 855 (11th Cir. 2010) (“Drawing



                                             10
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 11 of 14 PageID 457



 inferences in favor of the Dixons, as is required at this stage,

 a reasonable jury could find that Saunders’s alleged comment

 constitutes direct evidence of . . . discrimination.”).

       In arguing Sims’ declaration should be disregarded by the

 Court 3, defendant also characterizes it as “suspect” because (1)

 she   does    not    identify   who   made   the   allegedly   discriminatory

 statements and (2) she left employment with defendant prior to the

 time a decision had been made to terminate plaintiff.             (Doc. #39,

 p. 4.)       While Sims does not specifically identify who made the

 remarks, she does state they were made by defendant’s “management.”

 Furthermore, although defendant suggests Sims left defendant’s

 employment prior to the decision to terminate plaintiff, it is

 undisputed that Sims was working for defendant when defendant

 became aware of plaintiff’s pregnancy.             Sims worked for defendant

 until     November    2016   and   plaintiff   informed   defendant   of   the

 pregnancy in September 2016.           Having reviewed the statements in

 the declaration as well as the other evidence provided, the Court

 finds Sims’ declaration sufficiently credible to be believed by a

 jury.     See Haynes v. W.C. Caye & Co., Inc., 52 F.3d 928, 931 (11th

 Cir. 1995) (“In a discrimination case in which a plaintiff adduces

 direct evidence of discrimination, the trial judge must initially




       3The Court previously denied defendant’s motion to strike
 Sims’ declaration as a discovery sanction. (Doc. #41.)



                                        11
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 12 of 14 PageID 458



 make   a     credibility    finding     as   to   whether    or    not       plaintiff’s

 proffered direct evidence of discrimination is to be believed.”).

        The    Court   finds     Sims’   declaration,      and     specifically        her

 statements that she “heard a great deal of discussion about needing

 to ‘get rid of Janine’ specifically due to her pregnancy,” and

 that “the practice’s management” made derogatory remarks regarding

 plaintiff’s pregnancy and employment, constitutes direct evidence

 of discrimination.         See Horne v. Turner Const. Co., 136 Fed. App’x

 289, 292 (11th Cir. 2005) (testimony that employee of defendant

 heard supervisor say he disliked women on the job site and that

 supervisor      would    fire   plaintiff     because     she     was    a    woman   was

 sufficient to establish direct evidence of discrimination and

 therefore to withstand a motion for summary judgment); Freeman v.

 Wal-Mart Stores East, L.P., 2009 WL 10688320, *5 (N.D. Ala. Dec.

 18, 2009) (manager’s alleged statement that employee was not being

 considered for a position because she was pregnant “constitutes

 direct evidence of a PDA violation”).                As plaintiff has adduced

 direct evidence that her pregnancy “was a motivating factor” in

 her termination, 42 U.S.C. § 2000e-2(m), the Court finds summary

 judgment is inappropriate for both the PDA and FCRA claims.                           See

 Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir.

 1996) (“Where the non-movant present direct evidence that, if

 believed by the jury, would be sufficient to win a trial, summary

 judgment      is   not   appropriate     even     where     the    movant      presents



                                          12
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 13 of 14 PageID 459



 conflicting evidence.”); McCabe v. Excel Hosp., Inc., 294 F. Supp.

 2d 1311, 1313 (M.D. Fla. 2003) (“Summary judgment is inappropriate

 on Plaintiff’s Title VII and FCRA claims because Plaintiff produced

 direct evidence of discrimination.”). 4

       Accordingly, it is now

       ORDERED:

       Defendant’s Motion for Summary Judgment (Doc. #30) is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this          1st    day of

 June, 2020.




       4The Court’s conclusion that Sims’ declaration constitutes
 direct evidence of discrimination renders moot defendant’s summary
 judgment argument that it had legitimate, non-discriminatory
 reasons for terminating plaintiff’s employment. See U.S. E.E.O.C.
 v. Mallinckrodt, Inc., 590 F. Supp. 2d 1371, 1376-77 (M.D. Fla.
 2008) (finding defendant’s argument that E.E.O.C. could not prove
 proffered reasons were pretextual was rendered moot by court’s
 conclusion there was direct evidence of discrimination). However,
 even if the Court considered the declaration circumstantial
 evidence, Sims’s statement that Dr. Rife told her plaintiff was
 terminated because of the pregnancy would sufficiently rebut
 defendant’s proffered reasons so as to create a jury issue. See
 Lawver, 300 Fed. App’x at 772 (stating a plaintiff can establish
 pretext by showing the proffered reason (1) should not be believed,
 or (2) when considering all the evidence, that it is more likely
 that the discriminatory reasons motivated the decision than the
 employer’s proffered reasons); Durley v. APAC, Inc., 236 F.3d 651,
 657 (11th Cir. 2000) (reversing grant of summary judgment on Title
 VII claim because plaintiff presented sufficient evidence to raise
 a question of fact as to whether proffered reason for employment
 action was pretextual). Accordingly, summary judgment would be
 inappropriate regardless.



                                     13
Case 2:18-cv-00758-JES-MRM Document 45 Filed 06/01/20 Page 14 of 14 PageID 460



 Copies: Counsel of record




                                     14
